Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 and 2 in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that claimed different categories of invention allegedly fall under 5 groups defined under 37 C.F.R. section 1.475(b), and thus are considered to have unity of invention.  This is not found persuasive because the claimed categories of invention are not drawn only to one of said 5 defined groupings.  Claimed categories of invention include product, process of making said product, and an apparatus incorporating the product.  Such a combination of categories does not appear to satisfy the identified criteria.  Regardless, in the event that claim 1 is found to be allowable, the withdrawn inventions should be considered for rejoinder (if in proper form).  
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7, 2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-516768 (hereinafter referred to as JP ‘768).  
Regarding claim 1, JP ‘768 teaches a three way exhaust gas purification catalyst (abstract).  In one embodiment, JP ‘768 teaches that the upper layer of the catalyst is formed by combining 1.4 parts Ph, 79.1 parts γ-alumina, and 7.3 parts stabilized Ce-Zr compound (par. 179).  This amounts to the following relative weights of each component: Rh – 1.59 wt%; alumina – 90.09 wt%; and Ce-Zr compound 8.31 wt%.  
Regarding claim 2, the alumina carrier particles have a high surface area, and the catalyst materials are thoroughly mixed with the carrier, leading to a high dispersion of catalyst upon the alumina carrier.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732